Citation Nr: 0908359	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus in the right 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991.  She also had a period of initial active duty for 
training from January 1987 to May 1987.  The Veteran reports 
that she is still a member of the North Dakota Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The Veteran initially also sought entitlement to service 
connection for migraine headaches, entitlement to service 
connection for nerve root impingement of the lower cervical 
spine, and entitlement to service connection for exposure to 
environmental hazards during the Persian Gulf War along with 
the issue on appeal.  She was originally denied service 
connection for those issues in November 2005.  The Veteran 
disagreed with the denial in January 2006.

The Veteran was granted service connection for her migraine 
headaches in May 2006.  She was issued a statement of the 
case (SOC) in regard to the remaining three issues in May 
2006.  The Veteran perfected her appeal in this case in June 
2006.  She limited her appeal to the issues of entitlement to 
service connection for nerve root impingement of the lower 
cervical spine and entitlement to service connection for 
tinnitus in the right ear.  

The Veteran was granted service connection for her cervical 
spine disability in May 2007.  She was provided notice of the 
rating action that same month.  The Veteran's case was 
certified on appeal to the Board in June 2007.  

Although the one-year period to submit a notice of 
disagreement with the rating action had not yet expired when 
the case was forwarded to the Board, there is no indication 
in the claims folder that the Veteran has expressed any 
disagreement with the May 2007 rating decision.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  As there is no evidence of 
the Veteran having submitted a notice of disagreement with 
any element of the rating decision of May 2007, the Board 
does not have jurisdiction over the cervical spine issue.  


FINDING OF FACT

There is no competent evidence linking the Veteran's claimed 
tinnitus to service or symptoms the Veteran reports she has 
had since service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The Veteran is a member of the North Dakota Army National 
Guard (NDARNG).  According to information in the claims 
folder she served an initial period of active duty for 
training (IADT) from January 1987 to May 1987.  She also 
served a period of active duty from September 1990 to July 
1991 when she was activated to serve in support of Operation 
Desert Shield/Desert Storm in Southwest Asia.  She served in 
Southwest Asia from October 1990 to June 1991.

The Veteran submitted her claim for VA disability 
compensation benefits in May 2005.  In regard to her 
tinnitus, she claims that she worked around large water 
pumps, with minimal hearing protection, and was exposed to 
loud noise from those duties.  She also experienced loud 
noise exposure from trucks, military and civilian, and from 
being in proximately to an airstrip.  The Veteran has limited 
her noise exposure, and her claim for service connection, to 
her time spent in Southwest Asia.  She does not allege that 
she suffered acoustic trauma during any other period of 
active duty, active duty for training, or inactive duty for 
training.  

The Veteran's STRs are negative for any complaints involving 
tinnitus.  The STRs include her initial enlistment physical 
examination in March 1986.  The Veteran did not complain of 
any hearing loss or ringing in the ears at the time of her 
redeployment physical examination in June 1991.  She also had 
no complaints of hearing loss or tinnitus at the time of a 
periodic examination done in March 1995.  The Veteran did 
report hearing loss at the time of periodic examination done 
in January 2000.  No assessment of her complaint was made.  
The physical examination report listed no decibel loss at 
500, 1,000, 2,000, 3,000, or 4,000 Hertz.  

The Veteran also completed annual medical certificates 
attesting to her health status for the years 1995 to 2003.  
There were no complaints of hearing loss or tinnitus noted on 
the annual certifications.

The private treatment records associated with the claims 
folder, to include those with the STRs, cover a period from 
1987 to 2006.  There is no mention of any hearing loss or 
tinnitus in those records.  The Veteran was treated for 
complaints of headaches on numerous occasions but never 
mentioned experiencing any ringing of the ears or difficulty 
hearing.  

The Veteran perfected her appeal for her tinnitus claim in 
June 2006.  She said her tinnitus had increased over the 
years.  She said she worked daily with large water pumps with 
minimal hearing protection.  She said she did not report any 
problems because she was afraid it would delay her 
demobilization.  She said she did not report it later because 
she felt it could jeopardize her ability to stay in the 
National Guard.  

The Veteran participated in an informal conference hearing 
with the Decision Review Officer (DRO) at the RO in December 
2006.  The Veteran again asserted her noise exposure from 
water pumps.  She also said there were generators located two 
tents away from her that were also a source of noise.  She 
said she experienced acoustic trauma from filling up civilian 
trucks in her specialty as a petroleum supply specialist.  
Finally, the Veteran said she was exposed to acoustic trauma 
from jets that were located across the road from her.  

The Veteran was afforded a VA audiology examination in March 
2007.  Audiogram results showed an average decibel loss of 14 
in the right ear and 8 in the left ear.  The Veteran has a 
speech discrimination score of 98 percent in the right ear 
and 100 percent in the left ear.  The examiner noted that the 
Veteran gave a history of military noise exposure from 
generators, water pumps and heavy trucks.  She gave a 
nonservice history of noise exposure from hunting where she 
used rifles and pistols.  The Veteran said she first 
experienced a high pitched noise in her right ear in 1991.  

The examiner noted that there was no mention of tinnitus in 
the claims folder.  The examiner also commented that the 
Veteran's physical examination reports showed normal hearing 
on her enlistment and discharge (separation from active 
duty).  He also noted the later physical examination reports 
that included audiology testing that showed the Veteran with 
normal hearing.  The examiner stated that the current VA 
examination also showed the Veteran with normal hearing.  
Finally, the examiner stated that any decision about tinnitus 
would be mere speculation because of the lack of hearing 
loss, the nonservice noise exposure, and the lack of any 
mention of tinnitus in the claims folder.  

II. Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309 (2008).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

As noted previously, the Veteran had a period of initial 
active duty for training in 1987 and a period of active duty 
from September 1990 to July 1991.  She asserts that tinnitus 
was incurred while she was stationed in the Gulf.  As 
discussed, the Veteran's STRs are entirely devoid of any 
mention of tinnitus or a ringing in the ears at any time, to 
include at the time of her redeployment from Southwest Asia 
in June 1991 and at the time of several later physical 
examinations.  She also did not report any tinnitus or 
ringing in the ears on her annual certifications between 1998 
and 2003.  

The STRs also include a large amount of private treatment 
records dated between 1987 and 1999.  The records document 
treatment for a number of temporary incapacitating problems 
to include migraine headaches, problems with the cervical 
spine and other issues.  It is not credible to believe that a 
report of tinnitus, at a point after 1991, would have been 
detrimental to the Veteran's continued status in the National 
Guard given the large amount of private records that 
documented health issues more severe than tinnitus.  It is 
significant that there is no mention of tinnitus in the STRs 
or private records contained in the STRs.  A lengthy period 
without evidence of treatment, or in this case even a mention 
of the disorder, may also be viewed as evidence weighing 
against a veteran's claim.  See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The VA examiner had the benefit of review of the claims 
folder as well as an interview with the Veteran.  He was 
aware of her contentions of noise exposures in service.  He 
was also aware of her nonservice noise exposure.  The 
examiner noted the lack of hearing loss, both in the STRs and 
the current VA examination.  He concluded that it would be 
speculation to link the Veteran's claimed tinnitus in the 
right ear to her military service.

The Veteran has not provided any evidence in support of her 
claim, other than her own lay statements, that she currently 
has a tinnitus disorder and that it is related to service.  
She provided several lay statements from others that attested 
to her problems with headaches but none of the individuals 
made any mention of tinnitus.  The Board notes that lay 
evidence in the form of statements is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.

While the Veteran is competent to say she has a ringing in 
her ear, she is not competent to establish that she has 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  This can only be done by a 
qualified medical professional.

As noted the Veteran is competent to attest to her symptoms 
as she believes them to be.  She is not competent to provide 
a diagnosis of her disorder or to relate it to service.  
There is no competent evidence of record to link her claimed 
tinnitus to any period of military service.  Accordingly, 
service connection is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for tinnitus in the right ear.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present case, the Veteran's claim was received in May 
2005.  The RO wrote to her in July 2005.  The RO advised the 
Veteran of the evidence required to substantiate her claim 
for service connection.  The Veteran was advised to submit 
evidence showing that she had the claimed disorder since 
service.  She was given specific examples of the types of 
information that would help to substantiate her claim.  She 
was further advised to submit evidence showing a diagnosis 
and treatment for the claimed disability.  The letter also 
advised the Veteran of the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The veteran responded to the letter by providing lay 
statements in support of her then pending claim for service 
connection for headaches.  She did not provide any additional 
evidence in support of her claim for service connection for 
tinnitus of the right ear.  

The Veteran's claim was denied in November 2005.  She 
submitted her notice of disagreement in January 2006.  

The Veteran was provided the notice required by the Court in 
Dingess in March 2006.  She had an informal hearing with the 
DRO in December 2006, followed by a VA audiology examination 
in March 2007.

The Veteran's claim was re-adjudicated and her claim remained 
denied in May 2007.  She was issued a supplemental statement 
of the case (SSOC) that addressed the evidence added to the 
record and explained the basis for the continued denial of 
her claim.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  A reasonable 
person would have known that they had to provide evidence of 
a current disability of tinnitus that could be related to 
service based on the letter provided to the Veteran in July 
2005.  She was advised of several types of evidence that 
could demonstrate her having a current disability for 
tinnitus and how it could be related to her military service.  

In addition, the Veteran had actual knowledge of what was 
required to substantiate her claim for service connection.  
She responded to the July 2005 letter with lay statements 
from individuals that knew of her medical status and 
symptoms.  However, the statements were unrelated to her 
tinnitus issue.  

The Veteran has not been prohibited from meaningful 
participation in the adjudication of her claim such that it 
affects the essential fairness of the adjudication.  As noted 
she has responded to the notice letter in her case, as well 
as other correspondence, and she has submitted statements and 
identified evidence in support of her claim.  See Sanders, 
487 F.3d. at 889.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate her claim.  Her STRs are of record 
and were reviewed.  She identified available private 
treatment records and they were obtained.  They were not 
relevant to the issue of tinnitus.  The Veteran submitted lay 
statements from friends but they, too, were not relevant.  
The Veteran was afforded a VA examination to assess her 
claim.  She had an informal conference hearing with the DRO.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to service connection for tinnitus in the right 
ear is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


